      Case 1:13-cr-10139-WGY Document 80 Filed 02/12/20 Page 1 of 1



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS


___________________________________
                                       )
UNITED STATES OF AMERICA               )
               Plaintiff,              )
                                       )     CRIMINAL ACTION
v.                                     )     NO. 1:13-10139-WGY
                                       )
                                       )
WILLIAM DODGE                          )
                Defendant.             )
                                       )

                                  ORDER

YOUNG, D.J.                                        February 12, 2020


     After a final revocation hearing held on 2/10/2020, this
Court continues the defendant on his current term of supervised
release, with all previous conditions in full force and effect.

     The Court further orders that the defendant be considered a
participant in this Court’s CARE Program.


SO ORDERED.


                                        /s/ William G. Young
                                       WILLIAM G. YOUNG
                                       UNITED STATES DISTRICT JUDGE
